Bruñe, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus by Judge John T. Tucker of the Supreme Bench of Baltimore City. The petitioner, William Ray Yantz, was convicted on July 31, 1954, of two separate assaults for which he received consecutive sentences of three and two years each in the House of Correction. All but one of the complaints now raised were considered by this Court in a former appeal. Yantz v. Warden, 210 Md. 343, 123 A. 2d 601. That one is that the evidence against him might have warranted a charge of assault with intent to kill, instead of a charge of simple assault. This unusual claim has no merit *628either in itself or as indicating- the seriousness of the petitioner’s offenses and the asserted need for counsel. The magistrate could try him only for the offenses with which he was charged and could not in any event impose a sentence in excess of three years’ imprisonment for each of the offenses of which the petitioner might be convicted. It may also be noted that no such contention was raised on his previous appeal.
The petitioner also complains that under the opinion of Judge Manley on his previous appeal he could not have been sentenced by the magistrate to a total of more than three years’ imprisonment. That opinion formed no part of the order remanding the applicant to custody. Only the order of remand was affirmed by this Court. The opinion of this Court on the aggregate sentence which might be imposed was the opposite of Judge Manley’s opinion on that question.

Application denied, with costs.